Tolman, J.
(dissenting)—I cannot agree with the views expressed by the majority. The act referred to, in positive terms requires:
“From and after the proclamation of the governor, provided for in section 4 of this act, all women over six*568teen years of age belonging to any of tbe following classes sentenced to imprisonment by any court of criminal jurisdiction may be committed to and confined in, and all women over eighteen years of age belonging to any of the following classes sentenced to imprisonment by any court of criminal jurisdiction must be committed to and confined in said institution:
“First: Women convicted of or who plead guilty to the commission of felonies, except murder in the first and second degree, arson in the first degree, and robbery, who have not been twice before convicted in this state or elsewhere of crimes which under the laws of this state would amount to felonies.
“Second: Women convicted of or who plead guilty to the commission of gross misdemeanors or misdemeanors as defined by law.” Laws 1919, p. 574, ch. 186, § 9.
Consequently this act, complete in itself, superseded all prior law upon this subject. The legislature did make an appropriation for the maintenance of this institution, and after its final adjournment the governor vetoed such appropriation, except as to the sum of $5,000, for the maintenance of the buildings, thus causing the institution to close. While admitting the governor’s power to veto an appropriation, I cannot consent to the idea that by such veto the governor can, in effect, repeal prior properly enacted, positive statutory provisions for the punishment of crime. In my judgment, the petitioner is entitled to her discharge, and I therefore dissent.
Mitchell, J., concurs with Tolman, J.